Third District Court of Appeal
                               State of Florida

                     Opinion filed September 14, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1761
                        Lower Tribunal No. 21-360
                          ________________


                        Joelle Verbois Adenin,
                                  Appellant,

                                     vs.

             In re: Estate of Jean Claude M. Adenin,
                                  Appellee.



     An appeal from the Circuit Court for Miami-Dade County, Spencer Eig,
Judge.

      Feiler & Leach, P.L., and Martin E. Leach, and Jonathan M. Drucker,
P.A., and Jonathan M. Drucker, for appellant.

      Young, Berman, Karpf & Karpf, P.A., and Andrew S. Berman, for
appellee.


Before LOGUE, LINDSEY, and MILLER, JJ.

     MILLER, J.
      Appellant, the widow of the decedent, challenges a final order

dismissing her petition for orders of administration for lack of jurisdiction and

improper venue. The petition alleged the decedent was a domiciliary of

Florida and died intestate. Neither allegation proved correct, and it was

revealed that a will, purportedly executed by the decedent days before his

death, had been submitted for probate in North Carolina. Contending two

luxury vehicles, pending estate-related lawsuits, and the decedent’s

personal effects were all located in Florida, appellant orally sought to invoke

ancillary jurisdiction. Ancillary administration is strictly circumscribed by

statute and rule, and here, appellant failed to comply with either the

procedural or substantive requirements. See § 733.101(b), Fla. Stat. (2021);

§ 734.102, Fla. Stat. (2021); Fla. Prob. R. 5.470. Accordingly, we affirm the

order under review without prejudice to the filing of a proper petition for

ancillary administration. See Piloto v. Lauria, 45 So. 3d 565 (Fla. 4th DCA

2010).

      Affirmed.




                                       2